DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-46 are pending in the present application, and they are subjected to the following election/restriction.
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. 	Claims 1, 3-10 and 12-19, drawn to an engineered composition comprising a Cas9 protein and a guide comprising elements (a)-(c) recited in independent claim 1, classified at least in C12N 9/22, C12N 2310/20.
II. 	Claims 2 and 5-19, drawn to an engineered composition comprising one or more vectors comprising one or more nucleotide sequences encoding a Cas9 protein, and one or more nucleotide sequences encoding a guide comprising elements (a)-(c) recited in independent claim 2, classified in C12N 15/86, C12N 2310/20.
III.	Claims 20-21, drawn to a method of modifying one or more target sequences comprising contacting a cell or population of cells with the composition of claim 1, classified in C12N 15/63.
IV.	Claims 20-21, drawn to a method of modifying one or more target sequences comprising contacting a cell or population of cells with the composition of claim 2, classified in C12N 15/63.
V.	Claims 22-25, 27-28, 30-33 and 37-45, drawn to an engineered cell comprising one or more genes modified by the method of claim 20, a cell line comprising a composition/a pharmaceutical composition comprising the same engineered cell, classified in class A61K 48/00.  
VI.	Claim 26, drawn to a plant model comprising an engineered cell or a progeny thereof produced by the method of claim 20, classified in class C12N 5/04.
VII. 	Claim 26, drawn to an animal model comprising an engineered cell or a progeny thereof produced by the method of claim 20, classified in class A01K 67/00.
VIII.	Claims 29, 34-36 and 46, a biological product or chemical compound produced by the engineered cell of claim 22 or claim 30, classified at least in class C07K 1/00. 
The inventions are distinct, each from the other because of the following reasons:
Inventions I and any one of Inventions II and V-VIII are directed to distinct compositions having different structures and properties one from the others.  For example, the composition of Group I comprises a Cas9 protein (composed of amino acids), and a guide; the composition of Group II comprises one or more vectors comprising one or more nucleotide sequences (comprised of nucleotides) encoding a Cas9 protein and a guide; the composition of Group V is drawn to an engineered cell comprising one or more modified genes; the composition of Group VI is directed to a plant model while the composition of Group VII is drawn to an animal model; and the composition of Group VIII is a biological product or chemical compound generated from an engineered cell of the present application.
Inventions I and III related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or 
Inventions II and IV related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the method of Group IV can be practiced using the composition of Group I instead of the composition of Group II.  The composition of Group II is not required in the practice of the method of Group III.
Inventions III and any one of Inventions V-VIII are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case any one of the compositions in Inventions V-VIII can be made at least by the method of Group IV or a different method using a different sequence-specific nuclease such as ZFNs and TALENs.
Inventions III and IV are drawn to distinct methods using different starting materials that require different technical considerations for attaining the end-results.  For example, the method of Group III utilizes an engineered composition comprising a Cas9 protein and a guide, while the method of Group IV utilizes an engineered composition comprising .
Inventions IV and any one of Inventions V-VIII are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case any one of the compositions in Inventions V-VIII can be made at least by the method of Group III or a different method using a different sequence-specific nuclease such as ZFNs and TALENs.
Because these inventions are distinct for the reasons given above, and separate search requirements due to the distinctness of each Invention as discussed above in both patented and non-patented literature.  It would be unduly burdensome for the examiner to search and/or consider the patentability (examination) of all the inventions in a single application.  Accordingly, restriction for examination purposes as indicated is proper. 
The examiner has required restriction between product and process claims.  Where applicant elects claims directed to the product, and a product claim is subsequently found allowable, withdrawn process claims that depend from or otherwise include all the limitations of the allowable product claim will be rejoined in accordance with the provisions of MPEP § 821.04.  Process claims that depend from or otherwise include all the limitations of the patentable product will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier.  
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103, and 112.  Until an elected product claim is found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowed product claim will not be rejoined.  See “Guidance on Treatment of Product and Process Claims in light of In re Ochiai, In re Brouwer and 35 U.S.C. § 103(b),” 1184 O.G. 86 (March 26, 1996).  Additionally, in order to retain the right to rejoinder in accordance with the above policy, Applicant is advised that the process claims should be amended during prosecution either to maintain dependency on the product claims or to otherwise include the limitations of the product claims. Failure to do so may result in a loss of the right to rejoinder.  
Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues.  See MPEP § 804.01
Applicant is advised that the reply to this requirement to be complete must include an election of the invention to be examined even though the requirement be traversed (37 CFR 1.143). 

Species Restriction:
A.	Should Applicant elect any of the Inventions of Groups I-IV, this application contains claims directed to the following patentably distinct species of a Cas9 protein or an encoded Cas9 protein:
 (i) a Cas9 protein; and (ii) a Cas9 protein linked or fused to at least one functional domain. 
The species are independent or distinct because each of the recited species is at least distinct structurally one from the others.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, at least claims 1 and 2 are generic.

Additionally, should Applicant elect the species A (ii) above, this application also contains claims directed to the following patentably distinct species of one functional domain:
 (i) a transcriptional activation domain; and (ii) a transcriptional repression domain. 
The species are independent or distinct because each of the recited species is at least distinct structurally one from the other.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, at least claims 1-2 and 15-16 are generic.

B.	Should Applicant elect the Invention of Group V, this application contains claims directed to the following patentably distinct species of an engineered cell:
 (i) a deletion of a genomic region comprising the target sequence; (ii) integration of an exogenous sequence by homology-directed repair; (iii) decreased transcription of a gene associated with the target sequence; and (iv) increased transcription of a gene associated with the target sequence. 
The species are independent or distinct because each of the recited species is at least distinct structurally one from the others.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, at least claims 30 and 41 are generic.

Additionally, this application contains claims directed to the following patentably distinct species of a pharmaceutical composition comprising engineered cell or progeny thereof and having different treatment results:
 (i) a treatment results in genetic changes in one or more cells; (ii) a treatment results in correction of one or more defective genotypes; (iii) a treatment results in improved phenotype. (The elected species must be consistent with the elected species in B (i)-(iv) above).
The species are independent or distinct because each of the recited species is at distinct one from the others.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, at least claims 30 and 37 are generic.

There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
The recited species are independent or distinct because each of the above species is distinct structurally one from the others, as well as possessing distinct properties.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims 
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quang Nguyen, Ph.D., whose telephone number is (571) 272-0776.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s SPE, Christopher M. Babic, may be reached at (571) 272-8507.
To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Group Art Unit 1633; Central Fax No. (571) 273-8300. 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public.

/QUANG NGUYEN/Primary Examiner, Art Unit 1633